Citation Nr: 0809422	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  Following a Travel Board hearing in 
August 2005, the Board remanded the veteran's case in May 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

While all development requested in the May 2006 Board remand 
appears to have been accomplished, and VA treatment records 
dated through September 2006 have been added to the claims 
file, the veteran notified the Board in October 2007 that he 
had received VA treatment at the Tucson, Arizona, VA Medical 
Center (VAMC) as recently as September 2007.  The veteran 
also asserted that his primary care physician had opined that 
his fecal incontinence, for which he underwent a colonoscopy, 
was "from my lumbar spine condition," for which service 
connection is in effect.  The veteran also asserted that he 
had erectile dysfunction and that he had been told by his 
doctor that such disorder "might also be caused from my 
lumbar condition."

The Board thus finds that a further remand is required for 
two reasons.  First, under 38 C.F.R. § 3.159(c)(2) (2007) and 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA is 
required to obtain records of recent VA treatment.  Second, 
the veteran appears to be raising claims of service 
connection for fecal incontinence and erectile dysfunction as 
secondary to his lumbar spine disorder, and such claims must 
be considered prior to a determination of the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(allowing for separate evaluations for bowel and bladder 
impairment when associated with intervertebral disc 
syndrome).  

Additionally, the Board is cognizant that the veteran's last 
VA examination addressing this appeal was conducted in July 
2004, nearly four years ago.  Given the further passage of 
time that will inevitably result from a remand, the Board 
finds that a more contemporaneous examination would be 
helpful in this case.  See 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment from 
the Tucson, Arizona, VAMC dated since 
September 2006 should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the effect of his 
service-connected disabilities (lumbar 
spondylosis with left S1 radiculopathy, 
chronic orchalgia associated with lumbar 
spondylosis with left S1 radiculopathy, 
and right inguinal hernia repair) on his 
employability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is first requested to provide an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's service-
connected lumbar spine disorder resulted 
in current and chronic (1) fecal 
incontinence and (2) erectile 
dysfunction.  The examiner should then 
provide an opinion as to whether the 
veteran's service-connected disorders, 
listed above, render him unable to secure 
or follow a substantially gainful 
occupation.  The examiner is reminded 
that the veteran's age and nonservice-
connected disabilities are not to be 
considered in this determination; 
however, chronic fecal incontinence 
and/or erectile dysfunction should be 
considered if and only if found to be 
directly attributable to the veteran's 
service-connected lumbar spine disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  A rating decision should then be 
issued addressing the matter of whether 
service connection for fecal incontinence 
and erectile dysfunction, claimed as 
secondary to the service-connected lumbar 
spine disorder, is warranted.  The 
veteran should be notified of this 
decision, as well as his rights and 
responsibilities in perfecting an appeal 
as to this matter.

4.  In conjunction with the action 
requested in paragraph (3), the veteran's 
claim of entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



___________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

